Appellant, in his motion for a rehearing, strenuously insists that we erred in the disposition of this case on the original submission thereof in our conclusion that the issue of mistake of *Page 619 
fact relative to a divorce from Mildred Wilson Clinnard was not raised by the evidence. We have again re-examined the statement of facts most carefully but find nothing therein which leads us to a different conclusion from that expressed in the original opinion.
Believing that the case was properly disposed of originally, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.